Citation Nr: 1138602	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-19 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.  His service in the Republic of Vietnam is reflected in his service records.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2009 and June 2010, the Board remanded the Veteran's claim for additional development.  A supplemental statement of the case was issued in May 2011 by the VA Appeals Management Center (AMC), which continued the denial of the claim.  As will be described in greater detail below, the Board finds that the remand directives have been substantially completed and that no further development is necessary prior to a final adjudication of the Veteran's appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

One issue previously on appeal, entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), was granted by the AMC in a May 2011 rating decision.  To the Board's knowledge, the Veteran has not disagreed with that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection]. Therefore, this matter has been resolved and is no longer in appellate status.


FINDING OF FACT

There has been no demonstration by competent and credible medical evidence, or competent and credible lay evidence, that hypertension, which was first documented more than one year after the Veteran's active duty, is related to such service.





CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  




I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in February 2006.  This letter informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence. A March 2006 letter informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  Thus, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this regard, as noted in the Introduction, the Board remanded the Veteran's claim for additional development in January 2009 and June 2010.  In the January 2009 remand, the Board requested that the Veteran be afforded a VA examination to determine the etiology of his hypertension.  This was accomplished in January 2010.  The Board's June 2010 remand requested the AMC contact the Veteran and request he identify any additional relevant treatment records.  His treatment records from the VA outpatient clinic in Forth Worth, Texas were also to be obtained.  Upon review, the record reflects that the Veteran was contacted in a June 2010 letter and requested to identify any additional relevant treatment records.  His VA treatment records from the Fort Worth VA clinic were also obtained and associated with his claims folder.  The claim was then readjudicated in the May 2011 SSOC. Therefore, the Board finds that the January 2009 and June 2010 remand directives were substantially completed. See Stegall and Dyment, both supra. [While the Board acknowledges that the January 2009 and June 2010 remands requested that the AMC conduct additional development with respect to the Veteran's claim for service connection for a psychiatric disorder, as noted in the Introduction, this issue was granted in a May 2011 rating action.  Any lack of compliance with the Board's remand instructions in this regard is therefore moot.]

In addition, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the record contains the Veteran's service treatment records, excerpts of his service personnel records, VA outpatient medical records and a VA examination report.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination in January 2010.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2010).  The Veteran and his representative have not contended otherwise. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim. He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  

II.  Analysis 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including hypertension, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

The Board notes that the term hypertension refers to persistently high arterial blood pressure.  For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2010).

Here, the Veteran's service treatment records show that his blood pressure at entrance was recorded as 120/70.  No blood pressure readings were recorded during service.  At discharge, his blood pressure was recorded as 148/80.  The Veteran was not diagnosed with hypertension during service.  

The first post-service evidence of elevated blood pressure comes from an October 2005 VA outpatient treatment record.  Specifically, the Veteran's blood pressure was documented as 152/96 and 147/92 on October 11, 2005.  Notwithstanding these elevated blood pressure readings, the Veteran was not diagnosed with hypertension but instead "counseled on lifestyle modifications."  The record indicates that the Veteran was not diagnosed with hypertension until January 2008.  Accordingly, while a current disability (the first Shedden element) has been demonstrated, service connection cannot be granted on a presumptive basis under 38 C.F.R. § 3.309(a).

With respect to the third Shedden element (a competent and credible nexus), the Veteran was provided with a VA examination in January 2010.  After reviewing the Veteran's claims folder and conducting a clinical examination, the VA examiner stated that "it is less likely than not that the isolated reading [of elevated blood pressure during service] was evidence of hypertension."  The examiner specifically observed that the Veteran was not diagnosed with hypertension during service or for more than thirty-five years after his separation from service and that the development of hypertension "later in life is a natural[ly] occurring event as noted in medical textbooks and literature."  Furthermore, the examiner stated that smoking is a factor in the development of hypertension and the Veteran has been smoking for many years. 

The Board is of course aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, there are no medical records or lay statements indicating that the Veteran had elevated blood pressure or a diagnosis of hypertension for more than thirty-five years after he separated from service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Voerth v. West, 13 Vet. App. 117, 120-21 (1999) [there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent].  In short, the Veteran has not alleged that he has experienced hypertension since separating from service and the record does not indicate otherwise.

Finally, the Board notes that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 C.F.R. § 3.307(a). Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service. In this case, however, while the Veteran is presumed to have been exposed to herbicides due to his service in the Republic of Vietnam, hypertension is not among the diseases listed at 38 C.F.R. § 3.309(e) and is not subject to a presumption of service connection under § 3.309(e).  Accordingly, service connection may not be granted based on the Veteran's presumed exposure to Agent Orange.  Accordingly, the third Shedden element has not been.
In sum, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise. Entitlement to service connection for hypertension is denied.


ORDER

Entitlement to service connection for hypertension is denied. 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


